El Juez Asociado Sr. MacLeary,
emitió la siguiente opinión del Tribunal:
Esta solicitud fué dirigida al Juez Asociado MacLeary, en 29 de Septiembre de 1903, por Don Manuel F. Rossy, Abo-gado de Dominique Soldini, pidiendo un auto de habeas corpus, y solicitando'que se declare á dicho Soldini libre de la pena de destierro á una distancia de veinte y cinco kiló-metros de la ciudad de Bayamón, á que había sido conde-nado por el término de un año, ocho meses y veinte y un días cuya sentencia estaba sufriendo.
La historia de la causa tal como se halla detallada en la solicitud', pidiendo el citado auto, y en otros documentos que tiene á lá vista el Tribunal, es como sigue: En 10 de Marzo de 1902 el peticionario dirigió al Dr. Stahl en Bayamón, una carta que el Doctor consideró como perjudicial á su reputación; y dicho Doctor promovió querella criminal ante el Tribunal de Distrito de San Juan, acusando á Soldini de haber cometido el delito de injurias, castigado por los artícu-*306los 475, 476 y 477 del antiguo Código Penal de Puerto Rico. El Tribunal de Distrito de San Juan conoció de la causa, y en 30 de Agosto de 1902, absolvió al acusado de la acusa-ción, por los motivos consignados en la sentencia. El Doctor Stahl, como acusador privado, interpuso recurso de apelación ante el Tribunal Supremo de Puerto Rico, y en 9 de Marzo de 1903, aquél Tribunal por una mayoría de tres contra dos, declaró que la carta en cuestión era injuriosa, y condenó al recurrido Dominique Soldini, al destierro ya mencionado en la presente, y al pago de una multa de cincuenta dollars, y todas las costas del procedimiento.
Los jueces americanos disintieron de esta sentencia del Tribunal Supremo, por las razones consignadas por cada uno de ■ellos, respectivamente en votos particulares unidos á los autos. En 5 de Junio de 1903, el Secretario trasmitió copia certifi-cada de dicha sentencia al Tribunal de Distrito de San Juan, para su cumplimiento. Consta de un memorandum no fir-mado, pero contenido en los autos originales que se le notificó ■al Juez de Paz de Bayamón la sentencia del Tribunal Supremo, »y después se encuentra un telegrama del que aparece •que Soldini había sido citado para el fin de ejecutar la refe-rida sentencia, pero que no había comparecido; y que el ■Juez de Paz tenía noticia de que estaba á punto de embar-carse en el vapor que salía para Nueva York, preguntando •el Juez, qué debía hacer. Siguen otros memorandums, ninguno de los cuale,s demuestra que jamás se había expe-dido orden de detención alguna.
En la solicitud, pidiendo el auto de Habeas Corpus, no :se consigna que Soldini estaba en prisión, ó en manera ;alguna restringido de su libertad, exceptuando el hecho de haberse dictado la sentencia de destierro contra él. Sin embargo, para concederle el completo beneficio de su solici-tud, el auto fué expedido por el Juez Asociado de este Tribunal y dirigido al Jefe de la Policía Insular de la Isla de Puerto Rico, Coronel Terence Hamil, y hecha reversible ante el Tribunal Supremo de Puerto Rico, el día 5 de *308Octubre, á las diez de la mañana; siendo aquél el primer día de la primera sesión del Tribunal Supremo después de la fecba expresada. Habiendo comparecido el preso Soldini, fué puesto nuevamente bajo la custodia del Marshal, y después prestó fianza por la sama de mil dollars, para garan-tizar su comparecencia de día en día, hasta que fuera puesto en libertad. Se aplazó la causa varias veces con motivo de la enfermedad de uno de los Magistrados, y finalmente, el día 20 de Octubre de 1903, tuvo lugar la vista de dicha causa ante el Tribunal en pleno, aplazándose la sentencia hasta el día de hoy. El Jefe de la Policía devolvió el auto declarando que ni él ni ningún Oficial bajo sus órdenes en el cuerpo de' la Policía Insular, tenía bajo su custodia ó detenido á Dominique Soldini: pero según queda demostrado por ciertos telegramas que fueron presentados, el peticiona-rio fué notificado por el Juez de Paz de Bayamón, del destierro á que según consta fué condenado por. el Tribunal. Los telegramas de referencia están unidos al auto devuelto con el informe mencionado, y forman parte del mismo. Al practicarse la prueba, se declaró ante el Tribunal en el acto de la vista que Soldini residía en el Municipio de Bayamón, á una distancia de cuatro kilómetros de la plaza de aquella Ciudad, y que, por consiguiente su domicilio se hallaba dentro del círculo territorial del que estaba desterrado.
De conformidad con el auto de Habeas Corpus Soldini compareció ante el referido Juez Asociado de este Tribunal, sin estar acompañado por ningún agente de justicia ó de policía, y todos los hechos tienden á demostrar que él no se hallaba bajo ninguna otra restricción, prisión ó encarcelación que la natural aprehensión de ser detenido en caso de que infringiese la sentencia del Tribunal, por la cual había sido desterrado del territorio comprendido en un radio de veinte y cinco kilómetros de la ciudad de Bayamón.
La primera cuestión que debe considerarse al determinar este caso, es si el peticionario se halla ó nó en una situación tal que pueda solicitar el auto de habeas corpus. No es necesario relatar la historia de este gran auto, que es uno de los baluartes de la libertad de Inglaterra y América, más que lo preciso para definir cuales son sus fines. El Tribunal *310Supremo de los Estados Unidos' ha dicho que su objeto es libertar al peticionario de una restricción ó prisión ilegal, no el de castigar al responsable, ó conceder á la parte perju-dicada reparación por su detención ilegal. Véase Wales contra Witney, 114, E.E.U.U. 564; y al mismo efecto, la República contra Chandler, 11 Mass. 83; y Ex Parte Co-upland, 26 Tex. 386. Véase también Church sobre Habeas Corpus, sección 87, donde se citan otras muchas causas.
La causa de Wales es casi igual á la de que se trata? siendo la única diferencia material que dicha causa es la inversa de esta última. El Doctor Wales era médico Director en la Marina, y por orden del Secretario de Marina fué detenido y confinado á los límites de la Ciudad de Washington, mientras se resolvían los procedimientos pendientes ante un Tribunal de Guerra. El solicitó un auto de habeas corpus del Tribunal Supremo del Distrito de Columbia que entonces era el Tribunal de última instancia en el Distrito Federal, y alegó los hechos de la causa. Aquél Tribunal denegó su solicitud y desestimó el auto; y él interpuso recurso de apelación contra esa sentencia ante el Tribunal ' Supremo de los Estados Unidos, cuyo alto Tribunal, después de una detenida consideración de los hechos, declara que la cuestión de que se trata es:
“ Demuestran, el informe del Secretario de Marina con respecto al auto, y los documentos fehacientes que lo acompañan tal restricción de la libertad del peticionario, por parte de aquel funcionario, que justifique el uso de un auto de habeas corpus”. Wales contra Whitney, 114 E. E. U. U. 568 y 569.
Subsiguientemente se contesta negativamente esta pre-gunta en el dictámen del Tribunal, por la razón de que es evidente que el peticionario no se hallaba bajo ninguna res-tricción corporal, y que su motivo al solicitar el auto, era simplemente de que se le condujera ante un tribunal civil, que, al hacer la investigación del motivo de su prisión, pudiera declarar que el delito de que le acusaba el Secre-tario de Marina no revestía carácter militar, y que no era delito del que podía conocer un Tribunal de Marina, y librándole de la restricción de la- orden de detención, á la *312vez le librase del poder de aquel Tribunal. El Tribunal Supremo de los Estados Unidos prosigue diciendo:
“Los Tribunales civiles pueden librar á una persona que se halla en pri-sión bajo la orden de tal Tribunal, solamente por auto de habeas corpus, y eso solamente cuando se hace constar que dicho Tribunal conoce del asunto sin ser-competente para ello. Si no hay restricción de libertad, el Tribunal civil no tiene derecho á inmiscuirse en el asunto. Su poder entonces no alcanza más que á poner en libertad al preso. Dicho Tribunal no puede perdonar una multa, ó reponer al acusado en su empleo, ó anular la senten-cia del Tribunal Militar. Cualquiera que sea el efecto que tenga la deci-sión del Tribunal sobre los procedimientos, órdenes ó sentencias del Tribunal Militar, dicho efecto depende de la orden poniendo en libertad al preso. Por supuesto, si no hay preso á quien poner en libertad, si no hay custodia que levantar, si no hay restricción de libertad que requiera reparación, entonces el Tribunal civil no tiene poder para intervenir con el Tribunal Militar, ú otro Tribunal, sobre el cual no tenga jurisdicción de apelación con arreglo á la ley.”
El auto de habeas corpus no es un recurso de casación, aunque en algunos casos en que el Tribunal que lo expida, tenga poder de apelación sobre el Tribunal por cuya orden el peticionario se halla bajo custodia se puede utilizar en unión con el auto de certiorari para ese fin. Sin embargo, en un caso como el que nos ocupa, no es un recurso de casación. Su objeto es investigar primero, si el peticionario está coartado de su libertad. Si no lo ■está, el Tribunal no puede hacer nada, sino desestimar el auto. Si hay tal coartación de libertad, entonces el Tribunal puede investigar el motivo para ello; y si el motivo alegado es ilegal, entonces el Tribunal debe poner en libertad al preso.
Algo más que una restricción moral de libertad es necesario para consti-tuir un caso de habeas corpus. Debe haber una prisión de hecho, ó los medios dispuestos para llevarla á efecto.
El Tribunal citó varias causas falladas por Tribunales de Estado, que versan sobre el mismo asunto; entre ellas la causa de Dodge, en 6 Martin, La. 569, Itespublica contra Arnold, 3, Yeates, 263; y varias causas inglesas; y el Tribunal prosigue diciendo:
Todas estas disposiciones tienen por objeto un procedimiento contra alguna persona que tenga custodia inmediata de la persona detenida con él poder de conducir el cuerpo de dicha persona ante el Tribunal ó Juez para que sea puesta en libertad si no se demuestra razón suficiente para lo contrario.” '
“En el caso de que se trata es una persona que se halla en libertad sin que nadie la vigile ni detenga, su cuerpo no puede ser presentado por la persona á quien se dirige el auto, á no ser con el consentimiento del referido preso, ó por su captura ó cpnducción forzosa á la presencia del Tribunal.” Wales contra Whitney, 114 U. S. 570 et sec.
*314El Tribunal entonces procede á confirmar la sentencia del Tribunal Supremo del Distrito de Columbia, desesti-mando el auto de habeas corpus, y señala el recurso que tienen los abogados defensores del preso, á favor del mismo. Y en esta causa, lo mismo que en la de Wales, el peticio-, nario (Soldini), no se halla sin su recurso. El puede, si le place, desatender la sentencia del Tribunal que lo destierra de Bayamón y del territorio situado dentro de un radio de 25 kilómetros de dicha ciudad, y sufrir detención y prisión por efecto de dicha sentencia; y cuando se halle preso ó coartado de su libertad, puede presentar una solicitud, pi-diendo el auto de habeas corpus, é impugnar la legalidad de la sentencia. . El método de procedimiento está, clara-mente señalado en el Código de Enjuiciamiento Criminal de Puerto Rico, en los artículos 469 hasta el 500, ambos inclusives. La semejanza entre las causas dé Wales y Sol-dini es muy notable. Al primero le estaba- prohibido salir de ciertos límites," y al segundo le estaba vedado entrar en un linde fijado. Ninguno de ellos se hallaba preso ni bajo restricción física alguna. Cada uno de ellos abrigaba el temor de ser detenido y puesto preso, si traspasaba cierta línea; cada uno tenía el poder de hacerlo, si estaba dis-puesto á sufrir las consecuencias. Cada uno se quejó de que se le había hecho una injusticia, al primero, por una orden del Secretario de Marina, y al segundo por una sen-tencia de un Tribunal. Cada uno trató de poner á prueba una'cuestión legal por medio del auto de habeas corpus, que nunca fué ideado para semejante fin, y que con las limitaciones con que ha sido rodeado por las leyes y las decisiones de los tribunales, no puede ser invocado para ningún fin de semejante naturaleza. Cada uno se ha equi-vocado en cuanto á su recurso, cualesquiera que sean sus derechos. La causa de Dodge es muy parecida á estas dos causas. El fué encarcelado con motivo de una demanda civil, y prestó fianza para garantir el pago de una deuda, en el caso que dejase el Estado de Louisiana. A consecuen-cia de esto fué puesto en libertad, y solicitó entonces un auto de habeas corpus. El Tribunal declaró que no podía librársele de la restricción moral, que era la única fuerza *316que impedía sus movimientos. Dodge ex-parte 6 Martins La. Rep. 509. — Véase también 15 Enciclopedia de Leyes Amer. é Ingl. Pág. 159 y los casos allí citados/
Por cuanto el peticionario en el presente caso no está preso ni coartado de su libertad, legal ni ilegalmente, sino que expontáneamente comparece ante este Tribunal y sim-plemente solicita una declaración con respecto á la validez de una sentencia anterior, por la que se impone la pena de destierro, multa y costas; y porque tal procedimiento para semejante fin, no está dentro del alcance del auto de habeas corpus, debe. denegarse la solicitud en el presente caso, y permitirse al preso que regrese al lugar de donde ba venido, eximiéndosele de toda responsabilidad con respecto á la fianza que ha prestado anteriormente, y que debe declararse cancelada.
Se observa que en este caso la solicitud de babeas corpus ha sido formulada por Don Manuel F. Rossy, copio abogado 'de Dominique Soldini, y firmada y jurada por él. Esta es una práctica impropia. La petición ó solicitud debe en todos los casos ser firmada y jurada por la persona que se halla bajo custodia, encarcelada, ó bajo restricción, á no ser que baya un motivo bien fundado por el que no pueda hacerse esto ; y en tal caso debe expresarse claramente dicho motivo en la solicitud. Véase Church sobre Habeas Corpus Pág. 89, y casos allí citados. Las costas de este procedimiento deben imponerse al peticionario.
J ueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández, Figaeras y Sulzbacber.